DETAILED ACTION
1. Applicant's response, filed 7 September 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
 
Claim Status
4. Claim 8 is cancelled.
Claims 1-7 and 9-20 are currently pending.
Claims 7, 9-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 March 2021.
Claims 1-6, 12-14 and 16-20 are currently pending and under examination herein.
Claims 1-6, 12-14 and 16-20 are rejected.
Claims 5, 13-14, 16 and 20 are objected to.

Priority
5. The effective filing date of claims 1-6, 12-14 and 16-20 is 23 May 2016.  

Claim Interpretation
6. Claim 1 recites “comparing the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level; responsive to determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increasing a target blood glucose level to an increased modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decreasing the target blood glucose level to a decreased modified target blood glucose level; and delivering insulin, using an insulin pump, during the diurnal period based on one of the increased or decreased modified target blood glucose levels”. Claims 3, 5-6 recite further limitations on the increase of the modified target blood glucose level. However, it is noted that without any indication of where the first threshold and the second threshold are with respect to each other, there are embodiments of these claims where the variability is above the first threshold but below the second threshold. In those embodiments where the variability falls between the first and second thresholds, the “responsive to determining steps” for increasing or decreasing the modified target blood glucose level would not be performed because the conditions precedent for performing those steps are not met. Furthermore the steps for delivering insulin based on one of the increased or decreased modified target blood glucose levels in claims 1 and 12-13 are dependent upon the modified target blood glucose levels that are conditional upon the “responsive to determining steps” that may not be performed in all embodiments. MPEP 2111.04(II) sets forth that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, since the claims recite steps that are contingent limitations that do not require the condition precedent are met, the limitations for increasing/decreasing the modified target blood glucose level and delivering insulin in the method claims are not required in the broadest reasonable interpretation of the claims. This is distinct from the system claims which still require that the control device has structure for performing the function should the condition occur (see MPEP 2111.04(II)). 

Claim Objections
7. Claims 5, 13-14, 16 and 20 are objected to because of the following informalities: 
Claim 5: an “and” should be inserted at the end of line 3 to provide a conjunction between the two list items for determining the increase. 
Claim 13: an “and” should be inserted at the end of line 13 to provide a conjunction between the steps in the claim.
Claim 14: “analyzing variability” in line 2 should be “analyzing the variability” to annotate the antecedent basis for this limitation in claim 1.
Claim 16: insert an “and” at the end of line 3 to provide a conjunction between the components of the system.
Claim 20: insert an “and” at the end of line 3 to provide a conjunction between the components of the system.
Appropriate correction is required. These objections are newly recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 2, 13 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 2 recites “analyzing the variability comprises … determining an approximate percentage of blood glucose measurements expected to fall below a threshold blood glucose level”. Claim 1, from which claim 2 depends, recites a first threshold blood glucose level that the measure of variability is intended to be compared to determine if it falls below. It is unclear if the threshold in claim 2 is intended to be the same as the first threshold blood glucose level recited in claim 1 or is a newly recited threshold that is distinct from the threshold in claim 1. For examination purposes, it is interpreted that the threshold blood glucose level in claim 2 is the same as the first threshold blood glucose level in claim 1.
Claim 13 recites “the modified target blood glucose level” in line 2. However, claim 1 recites an increased modified blood glucose level in lines 11-12 and a decreased modified blood glucose level in lines 15-16. It is unclear if “the modified target blood glucose level” refers to the increased modified blood glucose level in lines 11-12, the decreased modified blood glucose level lines 15-16 or both since there are embodiments of the invention where the blood glucose level could fall above the second threshold and below the first threshold as currently recited. For examination purposes, it is interpreted that the modified blood glucose level refers to one of the increased or decreased modified blood glucose levels.
Claims 16, and those claims dependent therefrom, recite “the modified target blood glucose level” in lines 22-23. Claim 18, which depends from claim 16, also recites “the modified target blood glucose level” in line 2. However, claim 16 recites a modified glucose level in lines 14-15 and in lines 18-19. It is unclear if “the modified target blood glucose level” refers to the modified blood glucose level in lines 14-15, lines 18-19 or both since there are embodiments of the invention where the blood glucose level could fall above the second threshold and below the first threshold as currently recited. For examination purposes, it is interpreted that the modified blood glucose level refers to one of the modified blood glucose level in lines 14-15 or 18-19. 
Claim 20 recites “the modified target blood glucose level” in lines 25-26. However, claim 20 recites a modified glucose level in lines 17-18 and in line 22. It is unclear if “the modified target blood glucose level” refers to the modified blood glucose level in lines 17-18, line 22 or both since there are embodiments of the invention where the blood glucose level could fall above the second threshold and below the first threshold as currently recited. For examination purposes, it is interpreted that the modified blood glucose level refers to one of the modified blood glucose level in lines 17-18 or 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 1-6, 12-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites analyzing variability of the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days; comparing the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level; responsive to determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increasing a target blood glucose level to an increased modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decreasing the target blood glucose level to a decreased modified target blood glucose level.
Claim 2 recites analyzing the variability comprises determining a measure of dispersion for the blood glucose level readings for the diurnal period for each of the plurality of days and determining an approximate percentage of blood glucose measurements expected to fall below a threshold blood glucose level.
Claim 3 recites wherein increasing a target blood glucose level comprises incrementally increasing the target blood glucose level to the increased modified target blood glucose level, with the provision that the increased modified target blood glucose level is capped at a maximum blood glucose level.
Claim 4 recites wherein the first threshold blood glucose level is at least partially determined by a fear of hypoglycemia index (FHI) set by a user.
Claim 5 recites wherein the increase between the increased modified target blood glucose level and the target blood glucose level is determined by determining a diurnal measure of central tendency, determining the measure of dispersion for the blood glucose level readings for each of the plurality of days.
Claim 6 recites wherein the increased modified target blood glucose level is capped at a maximum blood glucose level.
Claim 13 recites generating a first plurality of insulin delivery profiles, each of the first plurality of insulin delivery profiles including a first series of insulin delivery actions spanning a first time interval extending over the diurnal period and subsequent diurnal periods; projecting a first plurality of future blood glucose values for each insulin delivery profile of the first plurality of insulin delivery profiles for a plurality of times spanning the first time interval, each projected future blood glucose values being projected using at least one up- to-date blood glucose level for a person with diabetes (PWD); selecting a first profile of the first plurality of insulin delivery profiles based at least in part upon a comparison between the first plurality of future blood glucose values for each insulin delivery profile and a plurality of modified target blood glucose levels for each diurnal period overlapping with the first time interval.
Claim 14 recites analyzing variability in the blood glucose levels over the diurnal period for the plurality of days includes weighting the blood glucose levels from more recent days of the plurality of days more heavily than the blood glucose levels from older days of the plurality of days.
Claim 16 recites analyze variability in the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days; compare the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose, increase a target blood glucose level to a modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose, decrease the target blood glucose level to a modified target blood glucose level; and generate a message to deliver insulin during the diurnal period based on the modified target blood glucose level.
Claim 18 recites wherein the message includes instructions to control circuitry to utilize the modified target blood glucose level in controlling delivery of insulin.
Claim 20 recites analyze estimated variability in the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days; compare the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level; responsive to determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increase a target blood glucose level to a modified target blood glucose level; responsive to determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decrease the target blood glucose level to a modified target blood glucose level; and generate a message to deliver insulin during the diurnal period based on the modified target blood glucose level.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. While claims 16, 18 and 20 recite that these steps are implemented on a control device, there are no additional limitations that indicate that this control device requires anything other than carrying out the recited mental process or mathematical concept in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. As such, claims 1-6, 12-14 and 16-20 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite additional elements that implement the judicial exception with a particular machine or effect a particular treatment for diabetes in all embodiments of the claims. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment, insignificant extra-solution activity or contingent limitations that only apply to some embodiments of the claimed method and system. Specifically, the claims recite the following additional elements:
Claim 1 recites obtaining blood glucose level readings over a diurnal period for each of a plurality of days; and delivering insulin, using an insulin pump, during the diurnal period based on one of the increased or decreased modified target blood glucose levels.
Claim 12 recites further comprising delivering insulin during an adjacent diurnal period in the same direction based at least partially on one of the increased or decreased modified target blood glucose levels and to smooth changes in target blood glucose targets between adjacent diurnal periods.
Claim 13 recites delivering a first dose of insulin using the insulin pump for a second time interval after a previous dose of insulin, the first dose of insulin corresponding to a first action in the first series of insulin delivery actions of the first profile, the second time interval being equal to or shorter than the diurnal period.
Claim 16 recites a glucose sensor configured to generate blood glucose level readings; an insulin pump configured to deliver insulin based on a message; a control device to obtain blood glucose level readings over a diurnal period for each of a plurality of days and carry out the recited abstract idea.
Claim 17 recites wherein the control device is one of a mobile computing device, a remote server, and control circuitry.
Claim 19 recites wherein the glucose sensor includes a continuous glucose monitor (CGM). 
Claim 20 recites a glucose sensor configured to generate blood glucose level readings; an insulin pump configured to deliver insulin based on a message; a control device configured to receive blood glucose level readings from a blood glucose monitor over a diurnal period for each of a plurality of days, carry out the recited abstract idea and transmit the message to an insulin pump and causing the insulin pump to deliver insulin based at least partially on one of the increased or decreased modified blood glucose levels.
There are no limitations that indicate that the control device in claims 16-20 requires anything other than generic computing systems, which is further evidenced by the limitations of claim 17. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for receiving, obtaining and transmitting data equate to necessary data gathering and outputting steps that the courts have found to be insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). With respect to claims 1-6 and 12-14, it is noted that the step for delivering insulin based on one of the increased or decreased modified target blood glucose levels is a contingent limitation that is not required within the broadest reasonable interpretation of the claim. Therefore, the claims do not affirmatively recite an action that effects a particular treatment or prophylaxis for a disease because the limitation for delivering insulin is not required to be performed. For the system claims 16-20, the claims also recite a limitation that is contingent. However, since these are system claims, the system must include programming to carry out the functions if the limitation is met. Nevertheless, there are still embodiments of the invention under the broadest reasonable interpretation where no action regarding insulin delivery is performed because there are embodiments where the variability can be both above the first threshold and below the second threshold as claimed. Therefore, there are embodiments where there is no effect on the delivery of insulin. In addition, claims 16-19 merely require generating a message to deliver insulin but do not require that the insulin pump in the system receives that message or acts on that message. Therefore, under the broadest reasonable interpretation of the claims, the claims do not recite additional elements that integrate the recited judicial exception into a practical application in all embodiments of the claims. As such, claims 1-6, 12-14 and 16-20 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment, insignificant extra-solution activity or well-understood, routine and conventional components. Specifically, the claims recite the following additional elements:
Claim 1 recites obtaining blood glucose level readings over a diurnal period for each of a plurality of days; and delivering insulin, using an insulin pump, during the diurnal period based on one of the increased or decreased modified target blood glucose levels.
Claim 12 recites further comprising delivering insulin during an adjacent diurnal period in the same direction based at least partially on one of the increased or decreased modified target blood glucose levels and to smooth changes in target blood glucose targets between adjacent diurnal periods.
Claim 13 recites delivering a first dose of insulin using the insulin pump for a second time interval after a previous dose of insulin, the first dose of insulin corresponding to a first action in the first series of insulin delivery actions of the first profile, the second time interval being equal to or shorter than the diurnal period.
Claim 16 recites a glucose sensor configured to generate blood glucose level readings; an insulin pump configured to deliver insulin based on a message; a control device to obtain blood glucose level readings over a diurnal period for each of a plurality of days and carry out the recited abstract idea.
Claim 17 recites wherein the control device is one of a mobile computing device, a remote server, and control circuitry.
Claim 19 recites wherein the glucose sensor includes a continuous glucose monitor (CGM). 
Claim 20 recites a glucose sensor configured to generate blood glucose level readings; an insulin pump configured to deliver insulin based on a message; a control device configured to receive blood glucose level readings from a blood glucose monitor over a diurnal period for each of a plurality of days, carry out the recited abstract idea and transmit the message to an insulin pump and causing the insulin pump to deliver insulin based at least partially on one of the increased or decreased modified blood glucose levels.
As discussed above, there are no additional limitations to indicate that the claimed control device requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for receiving, obtaining and transmitting data equate to necessary data gathering and outputting steps that the courts have found to be insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). With respect to claims 1-6 and 12-14, it is noted that the step for delivering insulin based on one of the increased or decreased modified target blood glucose levels is a contingent limitation that is not required within the broadest reasonable interpretation of the claim. Therefore, the claims do not require this step as an additional element. However, delivering insulin via an insulin pump in combination with receiving blood glucose data from a glucose sensor, including a continuous glucose monitor, and a control device is well-understood routine and conventional, as evidenced by Zisser (Diabetes Ther 2010, 1(1): 10-24; newly cited). Zisser discloses a review of the commercially available OmniPod System that includes a wearable insulin pump that is controlled wirelessly through a handheld device containing a built-in blood glucose meter that performs continuous blood glucose monitoring (abstract; pg. 12, col. 2, para. 1 to pg. 18, col. 1, para. 1). Since a system with the claimed additional elements in combination is commercially available at the time of the effective filing date of the invention, these additional elements are considered to be well-understood, routine and conventional in combination. As such, the additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-6, 12-14 and 16-20 are not patent eligible.

Response to Arguments
10. Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive. Applicant asserts that the claim amendments render the rejection of claim 20 under 35 U.S.C. 101 moot (pg. 12, para. 4 of Applicant’s Remarks). This argument is not persuasive. As discussed above, the claim amendments did not overcome the outstanding grounds of rejection.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. Claims 1, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rack-Gomer et al. (US 2015/0289823 A1; previously cited). The italicized text corresponds to the instant claim limitations. Any newly recited portions herein are necessitated by claim amendment.
With respect to claim 1, Rack-Gomer et al. discloses a method of determining and/or calculating a glycemic urgency index (GUI) that is based in part on a measured blood glucose level and includes consideration of other factors (para. [0007]; A method comprising). Rack-Gomer et al. discloses that the method includes measuring blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0012]-[0013], [0020]-[0027], [0067]-[0073], [0168], Figs. 9-10; obtaining blood glucose level readings over a diurnal period for each of a plurality of days). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range, which is termed an urgency index (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]; analyzing variability of the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days). Rack-Gomer et al. further discloses that the urgency index can be displayed when the determined urgency index reaches or exceeds a threshold indictive of extreme hypoglycemic or hyperglycemic risk (para. [0056], [0067] and [0213]). Rack-Gomer et al. further discloses using more than one threshold that each has different value to indicate whether the glycemic urgency index is in a low urgency, medium urgency or very urgent state (Figs. 10-11; paras. [0234]-[0244]; comparing the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level). The limitations for responsive to determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increasing a target blood glucose level to an increased modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decreasing the target blood glucose level to a decreased modified target blood glucose level; and delivering insulin, using an insulin pump, during the diurnal period based on one of the increased or decreased modified target blood glucose levels are contingent limitations (see Claim Interpretation section above) and therefore these limitations are not a part of the method under the broadest reasonable interpretation of the claims. 
Regarding claims 12-14, these limitations are also Rack-Gomer et al. discloses contingent limitations (see Claim Interpretation section above) and therefore these limitations are not a part of the method under the broadest reasonable interpretation of the claims. As such, these claims are anticipated by the teachings of Rack-Gomer et al. regarding claim 1. 
Concerning claim 16, Rack-Gomer et al. discloses a system that includes a continuous glucose monitor for measuring blood glucose levels (paras. [0012]-[0013], [0111], [0113], [0119]-[0121]; a glucose sensor configured to generate blood glucose level readings). Rack-Gomer et al. discloses that the system includes an insulin pump and that the GUI can influence pump actions, including receiving the urgency index and a pump action to the insulin pump (para. [0009], [0037], [0051]-[0052], [0067]-[0073], [0113], [0322]; an insulin pump configured to deliver insulin based on a message). Rack-Gomer et al. discloses that the system includes an application running on a mobile device that determines the GUI based on the received data that includes blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0008], [0012]-[0014], [0168], Figs. 9-10; a control device configured to: obtain blood glucose level readings over a diurnal period for each of a plurality of days). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]; analyzing variability of the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days). Rack-Gomer et al. further discloses that the urgency index can be displayed when the determined urgency index reaches or exceeds a threshold indictive of extreme hypoglycemic or hyperglycemic risk (para. [0056], [0067] and [0213]). Rack-Gomer et al. further discloses using more than one threshold that each has different value to indicate whether the glycemic urgency index is in a low urgency, medium urgency or very urgent state (Figs. 10-11; paras. [0234]-[0244]; comparing the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level). Rack-Gomer et al. discloses that the patterns of glucose values may be determined and employed to inform a baseline that is used to determine significant excursion and that these patterns can be varied based on the time of day, such as taking into account in the pattern a lower glucose level in the morning and a higher glucose level afternoon and using this to affect the determination of the GUI (paras. [0164]-[0166]; determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increasing a target blood glucose level to an increased modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decreasing the target blood glucose level to a decreased modified target blood glucose level). Rack-Gomer et al. discloses that the system provides an alert or alarm in the GUI reaches a predetermined threshold (paras. [0009], [0037], [0051]-[0052], [0322], generate a message to deliver insulin during the diurnal period based on the modified target blood glucose level).
As to claim 17, Rack-Gomer et al. discloses that the control device includes a mobile device (paras. [0011], [0014], [0055], [0122], [0133], Fig. 6; wherein the control device is one of a mobile computing device, a remote server, and control circuitry).
With respect to claim 18, Rack-Gomer et al. discloses that the system includes an insulin pump and that the GUI can influence pump actions (paras. [0009], [0037], [0051]-[0052], [0322]; wherein the message includes instructions to control circuitry to utilize the modified target blood glucose level in controlling delivery of insulin.
Regarding claim 19, Rack-Gomer et al discloses that the sensor includes a continuous glucose monitor (paras. [0011], [0111], [0119]-[0121]; wherein the glucose sensor includes a continuous glucose monitor (CGM)
Concerning claim 20, Rack-Gomer et al. discloses a system that includes a continuous glucose monitor for measuring blood glucose levels (paras. [0012]-[0013], [0111], [0113], [0119]-[0121]; a glucose sensor configured to generate blood glucose level readings). Rack-Gomer et al. discloses that the system includes an insulin pump and that the GUI can influence pump actions, including receiving the urgency index and a pump action to the insulin pump (para. [0009], [0037], [0051]-[0052], [0067]-[0073], [0113], [0322]; an insulin pump configured to deliver insulin based on a message). Rack-Gomer et al. discloses that the system includes an application running on a mobile device that determines the GUI based on the received data that includes blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0008], [0012]-[0014], [0168], Figs. 9-10; a control device configured to: obtain blood glucose level readings over a diurnal period for each of a plurality of days). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]; analyzing variability of the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days). Rack-Gomer et al. further discloses that the urgency index can be displayed when the determined urgency index reaches or exceeds a threshold indictive of extreme hypoglycemic or hyperglycemic risk (para. [0056], [0067] and [0213]). Rack-Gomer et al. further discloses using more than one threshold that each has different value to indicate whether the glycemic urgency index is in a low urgency, medium urgency or very urgent state (Figs. 10-11; paras. [0234]-[0244]; comparing the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level). Rack-Gomer et al. discloses that the patterns of glucose values may be determined and employed to inform a baseline that is used to determine significant excursion and that these patterns can be varied based on the time of day, such as taking into account in the pattern a lower glucose level in the morning and a higher glucose level afternoon and using this to affect the determination of the GUI (paras. [0164]-[0166]; determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increasing a target blood glucose level to an increased modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decreasing the target blood glucose level to a decreased modified target blood glucose level). Rack-Gomer et al. discloses that the system provides an alert or alarm in the GUI reaches a predetermined threshold as well as transmitting the stored GUI to an integrated pump and transmitting a pump action to the pump (paras. [0009], [0037], [0051]-[0052], [0322]; generating a message to deliver insulin during the diurnal period based on the modified target blood glucose level; and transmitting the message to an insulin pump and causing the insulin pump to deliver insulin based at least partially on the modified blood glucose level).

Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive.
13. Applicant asserts that Rack-Gomer does not describe “analyzing variability of the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days; comparing the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level; responsive to determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increasing a target blood glucose level to an increased modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decreasing the target blood glucose level to a decreased modified target blood glucose level” in claims 1, 16 and 20 and that instead Rack-Gomer describes determining patterns of a user’s blood glucose values within a day and suppressing alarms based on determined patterns (pg. 13, para. 1 to pg. 14, para. 3 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]), which equates to analyzing variability of the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days. Rack-Gomer et al. further discloses that the urgency index can be displayed when the determined urgency index reaches or exceeds a threshold indictive of extreme hypoglycemic or hyperglycemic risk, which are equivalent to the first and second blood glucose thresholds (para. [0056], [0067] and [0213]). Rack-Gomer et al. further discloses using more than one threshold that each has different value to indicate whether the glycemic urgency index is in a low urgency, medium urgency or very urgent state (Figs. 10-11; paras. [0234]-[0244]), which equates to comparing the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level. Rack-Gomer et al. discloses that the patterns of glucose values may be determined and employed to inform a baseline, which equates to the target blood glucose level, that is used to determine significant excursion and that these patterns can be varied based on the time of day, such as taking into account in the pattern a lower glucose level in the morning and a higher glucose level afternoon and using this to affect the determination of the GUI (paras. [0164]-[0166]). Therefore, this limitation indicates that the target blood glucose level can be either increased or decreased depending on the pattern of glucose variation at specific times of the day, which reads on determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increasing a target blood glucose level to an increased modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decreasing the target blood glucose level to a decreased modified target blood glucose level). 

14. Applicant asserts that claims 12, 14 and 17-19 are allowable for the same reasons as claims 1, 16 and 20 (pg. 14, para. 4 of Applicant’s Remarks). This argument is not persuasive for the same reasons given above regarding claims 1, 16 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15. The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Rack-Gomer et al. (US 2015/0289823 A1; previously cited) in view of Bell et al. (2012/0246406 A1; previously cited) is withdrawn in view of the claim amendments filed 7 September 2021.

16. Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rack-Gomer et al. (US 2015/0289823 A1; previously cited) in view of Budiman et al. (2014/0350369 A1; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Pertaining to claims 2-6, Rack-Gomer et al. discloses a method of determining and/or calculating a glycemic urgency index (GUI) that is based in part on a measured blood glucose level and includes consideration of other factors (para. [0007]; A method comprising). Rack-Gomer et al. discloses that the method includes measuring blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0012]-[0013], [0020]-[0027], [0067]-[0073], [0168], Figs. 9-10; obtaining blood glucose level readings over a diurnal period for each of a plurality of days). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range, which is termed an urgency index (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]; analyzing variability of the blood glucose levels over the diurnal period for the plurality of days to determine a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days). Rack-Gomer et al. further discloses that the urgency index can be displayed when the determined urgency index reaches or exceeds a threshold indictive of extreme hypoglycemic or hyperglycemic risk (para. [0056], [0067] and [0213]). Rack-Gomer et al. further discloses using more than one threshold that each has different value to indicate whether the glycemic urgency index is in a low urgency, medium urgency or very urgent state (Figs. 10-11; paras. [0234]-[0244]; comparing the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days to a first threshold blood glucose level and a second, different threshold blood glucose level). The limitations for responsive to determining that the measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls below the first threshold blood glucose level, increasing a target blood glucose level to an increased modified target blood glucose level; responsive to determining that a measurement of the variability of the blood glucose levels over the diurnal period for the plurality of days falls above the second, different threshold blood glucose level, decreasing the target blood glucose level to a decreased modified target blood glucose level; and delivering insulin, using an insulin pump, during the diurnal period based on one of the increased or decreased modified target blood glucose levels as well as the limitations of claims 3 and 5-6 are contingent limitations (see Claim Interpretation section above) and therefore these limitations are not a part of the method under the broadest reasonable interpretation of the claims.
Rack-Gomer et al. is silent to determining a measure of dispersion for the blood glucose level readings for the diurnal period for each of the plurality of days and determining an approximate percentage of blood glucose measurements expected to fall below a threshold glucose level in claim 2; and the threshold is set by the user in claim 4. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Budiman et al.
As to claim 2, Budiman et al. discloses a system and method for determining a glucose control assessment based on median and variability of glucose for particular times of day that include a measure of dispersion and a percentage of blood glucose measurements expected to fall below a threshold glucose level (abstract, Figs. 1-4D, 7, paras. [0023]-[0025], [0085]-[0121], [0162]-[0197]).
Regarding claim 4, Budiman et al. discloses that the threshold for probability of the low glucose values exceeding a threshold is defined by a user (para. [0088]).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Budiman et al. discloses that their method reduces glucose variability and hypoglycemic episodes (para. [0096]). Therefore, one of ordinary skill in the art would have been motivated to utilize the method taught by Budiman et al. in the method and system taught by Rack-Gomer et al., in order to improve the glucose variability and risk of hypoglycemic episodes as taught by Budiman et al. Furthermore, one of ordinary skill in the art would predict that the method taught by Budiman et al. could be readily added to the method and system of Rack-Gomer et al. with a reasonable expectation of success as both methods pertain to determining patterns of glucose variability for control of insulin and blood glucose levels. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are either not persuasive or moot.
17. Applicant asserts that Rack-Gomer does not describe each and every element of claim 1 and Budiman does not remedy the deficiencies of Rack-Gomer (pg. 15, para. 2 to pg. 16, para. 1 of Applicant’s Remarks). This argument is not persuasive because, as discussed above regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1), Rack-Gomer et al. discloses all of the elements of claim 1.

18. Applicant asserts that Rack-Gomer does not describe each and every element of claim 13 and Bell does not remedy the deficiencies of Rack-Gomer (pg. 13, paras. 1-4 of Applicant’s Remarks). This argument is moot as this rejection is no longer applied in view of the claim amendments.

Conclusion
19. No claims are allowed.

E-mail Communications Authorization
20. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631